WOOD, J.
The contract is for the defendant’s making “a good: and sufficient deed for an acre of land, on receiving $60, and by the complainant, that in case he wished to sell out, the defendant should have the first refusal by paying the $60 for the soil, and at fair value for the improvements. The purchase money was paid, ahd a deed tendered, and refused, 1. because the defendant’s wife-did not unite in the conveyance; 2. because it conveyed only a life estate; 3. because there was no covenant of warranty. This deed did not conform to the contract and the complainant was not bound to receive it. The contract is to convey the fee simple with covenant of warranty. Such a conveyance is decreed to be made by the defendant.
[Contract for title requires good title; Cornell v. McClain, 4 W. L. G. 352, 355, 356.]